—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rienzi, J.), rendered June 14, 1989, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, we find that the trial court’s supplemental instruction was proper. At one point in his summation, the defendant’s attorney invited the jury to speculate as to why no fingerprint testimony was introduced at trial to establish that the defendant possessed the gun. Thereafter, during the course of deliberations, the jury requested "the testimony regarding fingerprints on the weapon”. Since there was no testimony adduced at trial pertaining to either the presence or absence of fingerprints, the trial court properly instructed the jury not to speculate on such matters (see generally, People v Wallace, 152 AD2d 713, 714; People v Hernandez, 143 AD2d 842, 845; cf., People v Rodriguez, 141 AD2d 382, 385).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Balletta, J. P., Miller, O’Brien and Ritter, JJ., concur.